Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase ”follows” should be “following”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Configuration component (claim 1),
Acquiring component (claims 1 and 9) and acquiring configuration information (claim 6), 
CRC arbitration component (claim 1)
CRC control component (claim 1)
CRC output component (claim 1) and packaging component (claim 9)
Determining component (claim 9)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As noted in the above section on claim interpretation, claim limitations in claim 1 (e.g., “configuration component …”, “acquiring component …”, “CRC arbitration component”, “CRC control component …”, “CRC output component”), in claim 6 (e.g., “acquiring configuration 
Claims 1-16 should be rejected under 112a based on 112f for lacking adequate written description because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 1 is directed to a “circuit” which comprises “a configuration component …”, “an acquiring component …”, “a CRC arbitration component”, “a CRC control component …”, and “a CRC output component”.  Claim 1 should be rejected under 112a for lacking sufficient written description because the disclosure is devoid of any structure for performing the recited functions in the 112f limitations.  For instance, figure 3 shows the various units of the circuit as black boxes, but does not show the structural components of the components, nor does the specification describe what is in each of the boxes.  Instead, the specification (see pages 6 - 10) describes the components in functional terms.  Nor do other portions of the specification provide details of the structure of the configuration component, acquiring component, CRC arbitration component, CRC control component and CRC output component.
Claim 6 is directed to a “Cyclic Redundancy Check (CRC) method” which comprises “acquiring configuration information…”.  Claim 6 should be rejected under 112a for lacking sufficient written description because the disclosure is devoid of any structure for performing the recited functions in the 112f limitation.  For instance, figure 3 shows the various components of the circuit as black boxes, but does not show the structural components of the units, nor does the specification describe what is in each of the boxes.  Instead, the 
Claim 9 is directed to a “Cyclic Redundancy Check (CRC) apparatus” which comprises “an acquiring component …”, “a determining component” and “a packaging component”.  Claim 9 should be rejected under 112a for lacking sufficient written description because the disclosure is devoid of any structure for performing the recited functions in the 112f limitations.  For instance, figure 3 shows the various units of the apparatus as black boxes, but does not show the structural components of the components, nor does the specification describe what is in each of the boxes.  Instead, the specification (see pages 6 - 10) describes the components in functional terms.  Nor do other portions of the specification provide details of the structure of the acquiring component, determining component and packaging component.
Claims 2-5, 7-8 and 10-16 should also be rejected under 112a based on 112f as they inherit the deficiencies of base claims 1, 6 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As noted in the above section on claim interpretation, claim limitations in claim 1 (e.g., “configuration component …”, “acquiring component …”, “CRC arbitration component”, “CRC 
Claims 1-16 should be rejected under 112b based on 112f for lacking adequate written description because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 1 is directed to a “circuit” which comprises “a configuration component …”, “an acquiring component …”, “a CRC arbitration component”, “a CRC control component …”, and “a CRC output component”.  Claim 1 should be rejected under 112b for lacking sufficient written description because the disclosure is devoid of any structure for performing the recited functions in the 112f limitations.  For instance, figure 3 shows the various units of the circuit as black boxes, but does not show the structural components of the components, nor does the specification describe what is in each of the boxes.  Instead, the specification (see pages 6 - 10) describes the components in functional terms.  Nor do other portions of the specification provide details of the structure of the configuration component, acquiring component, CRC arbitration component, CRC control component and CRC output component.
Claim 6 is directed to a “Cyclic Redundancy Check (CRC) method” which comprises “acquiring configuration information…”.  Claim 6 should be rejected under 112b for lacking sufficient written description because the disclosure is devoid of any structure for performing the recited functions in the 112f limitation.  For instance, figure 3 shows the various components of the circuit as black boxes, but does not show the structural components of the 
Claim 9 is directed to a “Cyclic Redundancy Check (CRC) apparatus” which comprises “an acquiring component …”, “a determining component” and “a packaging component”.  Claim 9 should be rejected under 112b for lacking sufficient written description because the disclosure is devoid of any structure for performing the recited functions in the 112f limitations.  For instance, figure 3 shows the various units of the apparatus as black boxes, but does not show the structural components of the components, nor does the specification describe what is in each of the boxes.  Instead, the specification (see pages 6 - 10) describes the components in functional terms.  Nor do other portions of the specification provide details of the structure of the acquiring component, determining component and packaging component.
Claims 2-5, 7-8 and 10-16 should also be rejected under 112b based on 112f as they inherit the deficiencies of base claims 1, 6 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field programmable gate array (FPGA)-(23-Jan-2013) [herein “Zhang”].
Regarding claim 1 –
	Kirkpatrick teaches a Cyclic Redundancy Check (CRC) circuit “In one embodiment, some or all of the operations and methods described in this description may be performed in an application specific integrated circuit (ASIC)” (Page 14, Paragraph [0119]).
	Kirkpatrick also teaches a configuration component, configured to acquire configuration information and an information field; (Fig 12, Item 1202).
a CRC control component, configured to respond to triggering of the CRC arbitration component and output a clock signal, a coefficient corresponding to each power in the generator polynomial and the information field; (Fig 7, Item 704 “Partial Checksum Generator”).
	Kirkpatrick also teaches a parallel iteration component, configured to respond to the clock signal and implement parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial, as to output an iteration result; (Fig 7, Item 704 “Partial Checksum Generator”) plus “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).
	Kirkpatrick additionally teaches a CRC output component, configured to package the information field according to the iteration result, (Fig 7, Item 708 “CUMULATIVE CHECKSUM GENERATOR”).
	Kirkpatrick does not teach a CRC arbitration component, configured to determine a generator polynomial according to the configuration information.
	Zhang, however teaches a CRC arbitration component, configured to determine a generator polynomial according to the configuration information; “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).
	Kirkpatrick and Zhang are analogous art because they are both directed to parallel CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.

Regarding claim 4 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 1 above.
	Zhang also teaches wherein, the configuration information comprises a CRC type and various coefficients of the generator polynomial; polynomial, “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).

Regarding claim 6 –
	Kirkpatrick teaches a Cyclic Redundancy Check (CRC) method, comprising: acquiring configuration information and an information field; (Fig 12, Item 1202).
	Kirkpatrick also teaches implementing parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial, as to output an iteration result; (Fig 7, Item 704 “Partial Checksum Generator”) plus “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).
packaging the information field according to the iteration result, (Fig 7, Item 708 “CUMULATIVE CHECKSUM GENERATOR”).
	Kirkpatrick does not teach determining a generator polynomial and a coefficient corresponding to each power in the generator polynomial according to the configuration information.
	Zhang, however teaches determining a generator polynomial and a coefficient corresponding to each power in the generator polynomial according to the configuration information; “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).
	Kirkpatrick and Zhang are analogous art because they are both directed to parallel CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.


	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 6 above.
	Kirkpatrick also teaches wherein, the configuration information comprises a CRC initial value; “Initialization may be performed by superimposing an initial value on an initial portion of a new message. The initial value may be, for example, all 1 's or all O's” (Page 6, Paragraph [0063]).
	Additionally, Kirkpatrick teaches and implementing the parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial, as to output the iteration result comprises: implementing the parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial and the CRC initial value, as to output the iteration result.  Kirkpatrick Fig 7, Item 704 “Partial Checksum Generator” plus “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).

Regarding claim 9 –
a Cyclic Redundancy Check (CRC) apparatus, comprising: an acquiring component, configured to acquire configuration information and an information field; (Fig 12, Item 1202).
	Kirkpatrick also teaches an iteration component, configured to implement parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial, as to output an iteration result; (Fig 7, Item 704 “Partial Checksum Generator”) plus “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).
	In addition, Kirkpatrick teaches a packaging component, configured to package the information field according to the iteration result, (Fig 7, Item 708 “CUMULATIVE CHECKSUM GENERATOR”).
	Kirkpatrick does not teach a determining component, configured to determine a generator polynomial and a coefficient corresponding to each power in the generator polynomial according to the configuration information.
	Zhang, however teaches a determining component, configured to determine a generator polynomial and a coefficient corresponding to each power in the generator polynomial according to the configuration information;   Zhang – “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).
	Kirkpatrick and Zhang are analogous art because they are both directed to parallel CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.

Regarding claim 10 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 9 above.
	Kirkpatrick also teaches the configuration information comprises a CRC initial value; “Initialization may be performed by superimposing an initial value on an initial portion of a new message. The initial value may be, for example, all 1's or all O's” (Page 6, Paragraph [0063]).
	Additionally, Kirkpatrick teaches the iteration component is specifically configured to: implement the parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial and the CRC initial value, as to output the iteration result, (Fig 7, Item 704 “Partial Checksum Generator”) plus “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).

Regarding claim 12 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 1 above.
	Kirkpatrick also teaches a chip, comprising the cyclic redundancy check (CRC) circuit as claimed in claim 1,“In one embodiment, some or all of the operations and methods described in this description may be performed in an application specific integrated circuit (ASIC)” (Page 14, Paragraph [0119]).

Regarding claim 13 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 6 above.
	Kirkpatrick also teaches a non-volatile computer readable storage medium, the non-volatile computer readable storage medium storing an instruction executable by an electronic device, and the executable instruction being used for making the electronic device implement the cyclic redundancy check (CRC) method as claimed in claim 6, “While these logical expressions may be implemented in hardware, the applicability of the described techniques is not limited to hardware; the techniques may be implemented in software, or a combination of hardware and software” (Page 14, Paragraph [0119]).

Regarding claim 14 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 6 above.
	Kirkpatrick also teaches an electronic device, comprising: at least one processor; and a memory which is in communication connection with the at least one processor, wherein, the memory stores an instruction executable by the at least one processor, and the instruction is implemented by the at least one processor, as to make the at least one processor be applied to the cyclic redundancy check (CRC) method as claimed in claim 6, “While these logical expressions may be implemented in hardware, the applicability of the described techniques is not limited to hardware; the techniques may be implemented in software, or a combination of hardware and software” plus “In one embodiment, some or all of the operations and methods described in this description may be performed by a processor, such as a CPU or DSP, executing a program of instructions that may be stored in a memory”  (Page 14, Paragraph [0119]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field .
Regarding claim 2 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 1 above.
	The combination of Kirkpatrick and Zhang does not teach the configuration information comprises a (j-1)-bit CRC initial value, and the parallel iteration component comprises i*j iteration units; an iteration unit in a row i-1 and a line 0 is configured to receive an information value of a corresponding bit in the information field; an iteration unit in a row 0 and a line j-1 is configured to respond to the clock signal and calculate an output value of the iteration unit in the row 0 and the line j-1 according to the CRC initial value and the coefficient of the corresponding power in the generator polynomial and an iteration unit in a row i and a line j is configured to respond to the clock signal and calculate an output value of the iteration unit in the row i and the line j according to an output value of an iteration unit in the row i-1 and the line j-1 and the coefficient of the corresponding power in the generator polynomial, and both i and j are positive integers.
	Wang, however teaches the configuration information comprises a (j-1)-bit CRC initial value, and the parallel iteration component comprises i*j iteration units; an iteration unit in a row i-1 and a line 0 is configured to receive an information value of a corresponding bit in the information field; an iteration unit in a row 0 and a line j-1 is configured to respond to the clock signal and calculate an output value of the iteration unit in the row 0 and the line j-1 according to the CRC initial value and the coefficient of the corresponding power in the generator polynomial; and an iteration unit in a row i and a line j is configured to respond to the clock signal and calculate an output value of the iteration unit in the row i and the line j according to an output value of an iteration unit in the row i-1 and the line j-1 and the coefficient of the corresponding power in the generator polynomial, and both i and j are positive integers, (Fig 3, Items 302 – 304), “Break down a data frame into a plurality of data segments based on input data size and/or number of a plurality of cyclic redundancy check (CRC) processing units, wherein the data frame is of a variable size” plus “Accept one of the data segments and generate a partial CRC value by each of the plurality of CRC processing units over multiple clock cycles, wherein the plurality of CRC processing units operate in parallel and are independent of each other”.
	Kirkpatrick, Zhang and Wang are analogous art because they are all directed to improved CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang and the multiple CRC generation units of Wang, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.

Regarding claim 3 –
	The combination of Kirkpatrick, Zhang and Wang teaches all the limitations of claim 2 above.
	Kirkpatrick also teaches each of the iteration units comprises at least one multiplier and at least one exclusive-or calculator; a multiplier of the row i-1 and the line j-1 is configured to multiply a coefficient corresponding to a highest power by a CRC initial value corresponding to a highest bit and the coefficient of the corresponding power, “Initialization may be performed by superimposing an initial value on an initial portion of a new message. The initial value may be, for example, all 1 's or all O's” (Page 6, Paragraph [0063]).
	In addition, Kirkpatrick teaches output a multiplication result; an exclusive-or calculator of the row i-1 and the line 0 is configured to implement exclusive-or calculation for the multiplication result and the information value of the corresponding bit in the information field, and output an output value of the iteration unit of the row i-1 and the line 0; an exclusive-or calculator of the row 0 and the line j is configured to implement the exclusive-or calculation for the multiplication result and the CRC initial value corresponding to a bit j-1, and output an output value of an iteration unit of the row 0 and the line j; and an exclusive-or calculator of the row i and the line j is configured to implement the exclusive-or calculation for the multiplication result and the output value of the iteration unit of the row i-1 and the line j-1, and output the output value of the iteration unit of the row i and the line j, “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).

Claims 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field programmable gate array (FPGA)-(23-Jan-2013) [herein “Zhang”], and further in view of Chinese Patent Publication CN103795502A-(Wei)-Data Frame Check Code Generating Method and Device –(2014-05-14).
Regarding claim 5 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 4 above.
	The combination of Kirkpatrick and Zhang does not teach wherein, the CRC type comprises any one of the follows: CRC4, CRC7, CRC8, CRC 12, CRC 16 and CRC32.
	Wei, however teaches wherein, the CRC type comprises any one of the follows: CRC4, CRC7, CRC8, CRC 12, CRC 16 and CRC32, Examiner is presented with a choice of multiple options and chooses CRC32, “For example, the Ethernet CRC32 generation algorithm, that is, the CRC check code calculation method is illustrated for the 32+1 CRC generation polynomial…” (Page 7, 3rd – 16th Paragraphs).
	Kirkpatrick, Zhang and Wei are analogous art because they are all directed to improved parallel CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang and the flexible coverage of common CRC schemes of Wei, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.


	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 6 above.
	Kirkpatrick also teaches determining the generator polynomial and the coefficient corresponding to the each power in the generator polynomial according to the configuration information comprises: determining a generator polynomial type and the coefficient corresponding to the each power in the generator polynomial according to the CRC type and the various coefficients of the generator polynomial, (Fig 7, Item 704 “Partial Checksum Generator”) plus “Expression (2) may be implemented in hardware, e.g., as an XOR network, or in software. As an example, consider a generator polynomial g(x) of degree 16 and generator matrix where y= 16. An XOR network may be provided which accepts 16 bits of data in parallel. The XOR network operates to multiply the input vector by the generator matrix of power 16, generating a future state X(n+1) that corresponds with a 16th future state of an LFSR. In this example, the inputting of 16 bits in parallel to the XOR network may generate the 16th future state of an LFSR in one clock cycle.” (Page 4, Paragraph [0052]).
The combination of Kirkpatrick and Zhang does not teach wherein, the configuration information comprises a CRC type and various coefficients of the generator polynomial.
Wei, however teaches wherein, the configuration information comprises a CRC type and various coefficients of the generator polynomial; “For example, the Ethernet CRC32 generation algorithm, that is, the CRC check code calculation method is illustrated for the 32+1 CRC generation polynomial…” (Page 7, 3rd – 16th Paragraphs).
	Kirkpatrick, Zhang and Wei are analogous art because they are all directed to improved parallel CRC generation methods. It would have been obvious to one of ordinary skill in the art 

Regarding claim 11 –
	The combination of Kirkpatrick and Zhang teaches all the limitations of claim 9 above.
	Zhang also teaches the determining component is specifically configured to: determine a generator polynomial type and the coefficient corresponding to the each power in the generator polynomial according to the CRC type and the various coefficients of the generator polynomial, “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).
	The combination of Kirkpatrick and Zhang does not teach the configuration information comprises a CRC type and various coefficients of the generator polynomial.
	Wei, however teaches the configuration information comprises a CRC type and various coefficients of the generator polynomial; “For example, the Ethernet CRC32 generation algorithm, that is, the CRC check code calculation method is illustrated for the 32+1 CRC generation polynomial…” (Page 7, 3rd – 16th Paragraphs).
	Kirkpatrick, Zhang and Wei are analogous art because they are all directed to improved parallel CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang and the flexible coverage of common CRC schemes of Wei, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field programmable gate array (FPGA)-(23-Jan-2013) [herein “Zhang”], in view of U.S. Patent Publication 20170075754-(Wang) and further in view of Chinese Patent Publication CN103795502-(Wei)-Data Frame Check Code Generating Method and Device –(2014-05-14).
Regarding claim 15 –
	The combination of Kirkpatrick, Zhang and Wang teaches all the limitations of claim 2 above.
	Zhang also teaches the CRC arbitration component is configured to determine a generator polynomial type and the coefficient corresponding to the each power in the generator polynomial according to the CRC type and the various coefficients of the generator polynomial, “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).
	The combination of Kirkpatrick, Zhang and Wang does not teach the configuration information comprises a CRC type and various coefficients of the generator polynomial.
	Wei, however teaches the configuration information comprises a CRC type and various coefficients of the generator polynomial; “For example, the Ethernet CRC32 generation algorithm, that is, the CRC check code calculation method is illustrated for the 32+1 CRC generation polynomial…” (Page 7, 3rd – 16th Paragraphs).
	Kirkpatrick, Zhang, Wang and Wei are analogous art because they are all directed to improved CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on parallel CRC generation with the parameterized polynomial matrices of Zhang and the multiple CRC generation units of Wang and the flexible coverage of common CRC schemes of Wei, to achieve the obvious result of increased flexibility in performing high-efficiency CRC encoding.

Regarding claim 16 –

	Zhang also teaches the CRC arbitration component is configured to determine a generator polynomial type and the coefficient corresponding to the each power in the generator polynomial according to the CRC type and the various coefficients of the generator polynomial, “The parallel CRC operation circuit comprises a polynomial matrix computation module, a unit matrix output module, a system matrix computation module and a parallel CRC operation module, wherein a generating polynomial is input into the polynomial matrix computation module; the polynomial matrix computation module efficiently computes an m-th power operation result of a generating polynomial matrix; two input selection devices in the system matrix computation module select generating polynomial orders of two orders on line; and by using a system matrix which is output by the system matrix computation module, the parallel CRC operation module can realize CRC operation of two input bit widths (Abstract).
	The combination of Kirkpatrick, Zhang and Wang does not teach the configuration information comprises a CRC type and various coefficients of the generator polynomial.
	Wei, however teaches the configuration information comprises a CRC type and various coefficients of the generator polynomial; “For example, the Ethernet CRC32 generation algorithm, that is, the CRC check code calculation method is illustrated for the 32+1 CRC generation polynomial…” (Page 7, 3rd – 16th Paragraphs).
	Kirkpatrick, Zhang, Wang and Wei are analogous art because they are all directed to improved CRC generation methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kirkpatrick’s teaching on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.W.W./Examiner, Art Unit 2111        
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111